DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Amendment filed 5/9/2022 has been entered and fully considered. Claims 1-5, 7-18 and 20 are pending. Claims 6, 15 and 19 are cancelled. Claims 1, 7, 8, 10 and 18 are amended. 


Response to Arguments
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that the tapered trim strip body is attached to the backing paper which extends the entire length of the joint tape. While the trim strop body runs between the ends, the ends are an integral part of the backing paper. Therefore, Negri does not teach a body portion separated by, positioned between and fixedly attached to said pair of end portions, as now required. 
This feature was not previously presented and will be addressed in this Official Correspondence. 
Applicant argues that Negri does not teach that a plurality of openings are configured to retain drywall compound in an entire depth of the openings. 
This feature was not previously presented and will be addressed in this Official Correspondence. 
Applicant argues that Little merely teaches a single layer of mesh, which has openings by its nature. While the mesh does permit the passage of drywall compound, it would require multiple layers to fill the valley between panels, or excessive application of joint compound. Additionally, Little does not teach or suggest that the openings are configured to retain compound in the entire depth thereof. 
The amount of compound applied to the valley appears dependent on the size of the valley, the size of the tape placed into the valley, and the amount that the user places onto the tape, which ultimately is sanded to create the paintable surface. The exact amount applied does not appear to be excessive given that any excess can simply be removed. 
The filling of the entire depth of the openings was not previously presented and will be addressed in this Official Correspondence. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-14, 16-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires that the openings are “configured to retain a drywall compound an entire depth of the plurality of openings”. The instant disclosure of the invention discloses that the plurality of openings extend between the top surface and the bottom surface to permit air to flow therein and for receipt of joint compound (Instant published paragraphs [0032], [0040]). Thus, the instant disclosure of the invention does not explicitly support filling the entire depth of the openings, per se. 
Claim 1 requires that the body portion is separated by…said par of end portions (See lines 4 and 5). The instant disclosure of the invention (See instant published paragraph [0019]) discloses that the end portions are separated by the body portion. In other words, the instant disclosure provides support for the inverse of what is being claimed. 
Claims 2-5 and 7-9 are rejected for depending from claim 1, 
Claim 10 requires that the openings are “configured to retain a drywall compound an entire depth of the plurality of openings”. The instant disclosure of the invention discloses that the plurality of openings extend between the top surface and the bottom surface to permit air to flow therein and for receipt of joint compound (Instant published paragraphs [0032], [0040]). Thus, the instant disclosure of the invention does not explicitly support filling the entire depth of the openings, per se. 
Claims 11-17 are rejected for depending from claim 10. 
Claim 18 requires that the openings are “configured to retain a drywall compound an entire depth of the plurality of openings”. The instant disclosure of the invention discloses that the plurality of openings extend between the top surface and the bottom surface to permit air to flow therein and for receipt of joint compound (Instant published paragraphs [0032], [0040]). Thus, the instant disclosure of the invention does not explicitly support filling the entire depth of the openings, per se. 
Claim 18 requires that the body portion is separated by…the first and second solid end portions (See lines 9 and 10). The instant disclosure of the invention (See instant published paragraph [0019]) discloses that the end portions are separated by the body portion. In other words, the instant disclosure provides support for the inverse of what is being claimed. 

Claim 20 is rejected for depending from claim 18. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 18 and 20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires that the body portion is separated by…said par of end portions (See lines 4 and 5). However, only a single body portion is being claimed and a pair of end portions are being claimed. It is unclear how a single body portions can be separated by a pair of end portions. 
For examination purposes, “separated by” will be examined as “separates”. Since this is what appears to be supported by the instant disclosure of the invention (See above). 
Claims 2-5 and 7-9 are rejected for depending from claim 1, 
Claim 18 requires that the body portion is separated by…said par of end portions (See lines 9 and 10). However, only a single body portion is being claimed and a pair of end portions are being claimed. It is unclear how a single body portions can be separated by a pair of end portions. 
For examination purposes, “separated by” will be examined as “separates”. Since this is what appears to be supported by the instant disclosure of the invention (See above). 
Claim 20 is rejected for depending from claim 18. 




Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
____________________________________________________________________________
Claims 1-5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEGRI et al. (US 2019/0383034) in view LITTLE, JR (US 2018/0155897)
With respect to claim 1, NEGRI et al. discloses a drywall joint tape (Abstract; Figures 1A and 1B) the tape comprises, a pair of end portions (Figure 3, annotated below)
[AltContent: textbox (End portions)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    297
    568
    media_image1.png
    Greyscale

The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). While the end portions, 122, are a part of a unitary tape, the surface on which the body portion is adhered creates end portions surfaces which are separated by the body portion. Specifically, surface 124, when the body portion 102, is attached to said surface, creates surfaces on the pair of end portions that become separated from one another. 
NEGRI et al. discloses that the body portion comprises a top surface and a bottom surface (Paragraph [0020]). NEGRI et al. does not explicitly disclose that the body portion comprises openings that extend from the top surface to the bottom surface. 
19.	LITTLE, JR discloses that the body portion, 235, is an interwoven mesh strip (Paragraphs [0033] and [0034]). The mesh has openings completely through the mesh and allow for sufficient amounts of compound into the joint (Paragraphs [0052]; Figures 2A-3B and 5 and 5A). The compound fills in any space in the mesh (Paragraph [0036]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the body portion of NEGRI et al. out of interwoven mesh with openings extending through the top and bottom surface, as taught by LITTLE, JR, so that the proper amount of compound can reach the joint. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to completely fill the mesh, as taught by LITTLE, JR., so that the entire depth of the openings are filled with compound thereby leaving no air pockets in the tape and compound when finishing the joint. 
With respect to claim 2, NEGRI et al. discloses that the end portions are comprises of paper (Paragraph [0005]). 
With respect to claim 3, NEGRI et al. discloses that the end portions comprise adhesive (Paragraph [0028]). 
With respect to claims 4 and 5, NEGRI et al. discloses that the body portions comprises a size and shape that is substantially the same as the shape of the valley (Paragraph [0023]; Figure 4). 
With respect to claim 7, NEGRI et al. discloses that the bottom surface comprises an adhesive (Paragraph [0027]). 
With respect to claim 9, LITTLE, JR discloses that the body portion, 235, is an interwoven mesh strip (Paragraphs [0033] and [0034]).

__________________________________________________________________________
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NEGRI et al. (US 2019/0383034) in view LITTLE, JR (US 2018/0155897) as applied to claims 1-5, 7 and 9 above, and further in view of PORAMBO et al. (US 5,333,433).
33.	With respect to claim 8, modified NEGRI et al. does not explicitly disclose that the bottom surface further comprises a nipple. 
34.	PORAMBO et al. discloses that a bead, 111, (e.g., nipple ) is formed on the central portion of the body to assist the worker in aligning the tape in the joint (Column 7, lines 10-25). 
35.	It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a nipple on the central portion of the bottom surface of the body of modified NEGRI et al., as taught by PORAMBO et al. so as to assist the user in aligning the tape in the joint.



______________________________________________________________________
Claims 10-14, 16-18 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over NEGRI et al. (US 2019/0383034) in view LITTLE, JR (US 2018/0155897) and PORAMBO et al. (US 5,333,433).

With respect to claim 10, NEGRI et al. discloses a drywall joint tape (Abstract; Figures 1A and 1B) for placement in a valley created by two abutting sheets of drywall (Figures 1A, 1B; Paragraphs [0018], [0019]); the tape comprises, a pair of solid end portions (Figure 3, annotated below and Figure 2)
[AltContent: textbox (End portions)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    297
    568
    media_image1.png
    Greyscale

The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). While the end portions, 122, are a part of a unitary tape, the surface on which the body portion is adhered creates end portions surfaces which are separated by the body portion. Specifically, surface 124, when the body portion 102, is attached to said surface, creates surfaces on the pair of end portions that become separated from one another. 
The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). 
NEGRI et al. discloses that the body portion comprises a top surface and a bottom surface (Paragraph [0020]). NEGRI et al. does not explicitly disclose that the body portion comprises openings that extend from the top surface to the bottom surface. 
LITTLE, JR discloses that the body portion, 235, is an interwoven mesh strip (Paragraphs [0033] and [0034]). The mesh has openings completely through the mesh and allow for sufficient amounts of compound into the joint (Paragraphs [0052]; Figures 2A-3B and 5 and 5A). The compound fills in any space in the mesh (Paragraph [0036]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the body portion of NEGRI et al. out of interwoven mesh with openings extending through the top and bottom surface, as taught by LITTLE, JR, so that the proper amount of compound can reach the joint. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to completely fill the mesh, as taught by LITTLE, JR., so that the entire depth of the openings are filled with compound thereby leaving no air pockets in the tape and compound when finishing the joint. 
As seen in figure 1B of NEGRI et al. the valley is substantially filled (Paragraphs [0019], [0020])
NEGRI et al. does not explicitly disclose that the bottom surface further comprises a nipple. 
PORAMBO et al. discloses that a bead, 111, (e.g., nipple ) is formed on the central portion of the body to assist the worker in aligning the tape in the joint (Column 7, lines 10-25) and the nipple extends downward into and partially fills a gap in the valley between the two panels (Figures 4D and 5; Column 7; lines 1-35). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a nipple on the central portion of the bottom surface of the body of modified NEGRI et al., as taught by PORAMBO et al. so as to assist the user in aligning the tape in the joint as well as partially fill the gap between the panels in the valley. 


With respect to claim 11, NEGRI et al. discloses that The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). 
With respect to claims 12 and 16, NEGRI et al. discloses that the thickness of the mesh body portion is between 0.020 and 0.05 inches (Paragraph [0022]). However, other suitable dimensions can be used to accommodate differently sized void regions (Paragraph [0023]). 
The courts have generally held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and the device having the claimed dimensions would not perform differently than the prior art device, then the claim is not patentably distinct from the prior art device. See, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144.04, IV, A. In the instant case, it would have been obvious to one having ordinary skill in the art to provide the body portion with a thickness of about 1/8 to 3/8 of an inch and a width of between 3 and 7/8 to 4 and ¼ inches in order to fill a void having such dimensions. 

With respect to claim 13, NEGRI et al. discloses that the end portions comprise adhesive (Paragraph [0028]).
With respect to claim 14, NEGRI et al. discloses that the bottom surface comprises an adhesive (Paragraph [0027]). 
With respect to claim 17, NEGRI et al. discloses that the mesh bottom portion has tapered side portions (Figure 3). 
With respect to claim 18, NEGRI et al. discloses a drywall joint tape (Abstract; Figures 1A and 1B) for placement in a valley created by two abutting sheets of drywall (Figures 1A, 1B; Paragraphs [0018], [0019]); the tape comprises, a pair of solid end portions (Figure 3, annotated below and Figure 2)
[AltContent: textbox (Solid end portions)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    297
    568
    media_image1.png
    Greyscale

The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). While the end portions, 122, are a part of a unitary tape, the surface on which the body portion is adhered creates end portions surfaces which are separated by the body portion. Specifically, surface 124, when the body portion 102, is attached to said surface, creates surfaces on the pair of end portions that become separated from one another. 

The solid end portions comprise adhesive (Paragraph [0028]).  The tape further comprises a body portion, 102, attached to, and between, the end portions (Paragraph [0020], [0026]). 
NEGRI et al. discloses that the body portion comprises a top surface, bottom surface  and tapered side portions (Paragraph [0020]). NEGRI et al. does not explicitly disclose that the body portion comprises openings that extend from the top surface to the bottom surface. 
LITTLE, JR discloses that the body portion, 235, is an interwoven mesh strip (Paragraphs [0033] and [0034]). The mesh has openings completely through the mesh and allow for sufficient amounts of compound into the joint (Paragraphs [0052]; Figures 2A-3B and 5 and 5A). The compound fills in any space in the mesh (Paragraph [0036]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to make the body portion of NEGRI et al. out of interwoven mesh with openings extending through the top and bottom surface, as taught by LITTLE, JR, so that the proper amount of compound can reach the joint. Moreover, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to completely fill the mesh, as taught by LITTLE, JR., so that the entire depth of the openings are filled with compound thereby leaving no air pockets in the tape and compound when finishing the joint. 
NEGRI et al. does not explicitly disclose that the bottom surface further comprises a nipple. 
PORAMBO et al. discloses that a bead, 111, (e.g., nipple ) is formed on the central portion of the body to assist the worker in aligning the tape in the joint (Column 7, lines 10-25) and the nipple extends downward into and partially fills a gap in the valley between the two panels (Figures 4D and 5; Column 7; lines 1-35). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a nipple on the central portion of the bottom surface of the body of modified NEGRI et al., as taught by PORAMBO et al. so as to assist the user in aligning the tape in the joint as well as partially fill the gap between the panels in the valley. 
With respect to claim 20, NEGRI et al. discloses that the thickness of the mesh body portion is between 0.020 and 0.05 inches (Paragraph [0022]). However, other suitable dimensions can be used to accommodate differently sized void regions (Paragraph [0023]). 
The courts have generally held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and the device having the claimed dimensions would not perform differently than the prior art device, then the claim is not patentably distinct from the prior art device. See, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144.04, IV, A. In the instant case, it would have been obvious to one having ordinary skill in the art to provide the body portion with a thickness of about 1/8 to 3/8 of an inch and a width of between 3 and 7/8 to 4 and ¼ inches in order to fill a void having such dimensions. 











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745